Citation Nr: 0717841	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for compensation under 38 U.S.C. § 1151 for a 
disability manifested by crying spells, shakes, and memory 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  In an unappealed rating decision of May 2002, the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania denied 
his claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for disability manifested by memory loss, crying 
spells and shakes resulting from his VA treatment with 
nonsteroidal anti inflammatory medications.  In November 
2002, the veteran submitted a claim to reopen this claim.  At 
that time he also submitted a claim for compensation under 
38 U.S.C. § 1151 for impairment of his immune system 
resulting from his VA treatment with Librium and Valium.  In 
the February 2003 rating decision on appeal, the RO continued 
the prior denial of compensation for disability manifested by 
memory impairment, crying spells and shakes.  

In the Statement of the Case issued in response to the 
veteran's notice of disagreement, the RO inappropriately 
included the matter of entitlement to compensation under 
38 U.S.C. § 1151 for impairment of the immune system.  In 
this regard, the Board notes that the record does not reflect 
that the RO has ever entered a rating decision denying 
compensation for impairment of the immune system.  Therefore, 
this matter is not currently before the Board and is referred 
to the RO for de novo consideration.  

Similarly, the veteran submitted new claims for compensation 
under 38 U.S.C. § 1151 in March 2004 and April 2005.  The 
record does not reflect that the RO has adjudicated these 
claims.  Therefore, they are also referred to the RO for 
appropriate action.


REMAND

As noted above, the veteran's claim for compensation under 
38 U.S.C. § 1151 for disability manifested by memory loss, 
crying spells and shakes resulting from his VA treatment with 
nonsteroidal anti inflammatory medications was denied in an 
unappealed rating decision of May 2002.  Consequently, new 
and material evidence is required to reopen this claim.  The 
record does not reflect that the RO has addressed the issue 
of whether new and material evidence has been submitted to 
reopen the claim.  

More importantly, the record does not reflect that the RO has 
informed the veteran of the requirement that new and material 
evidence be presented to reopen the claim.  Additionally, in 
March 2006, the U.S. Court of Appeals for Veterans Claims 
(Court) held that because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Board further notes that the record does not reflect that 
the veteran has been provided notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with the aforementioned 
decisions of the Court.   

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the matter of whether new and 
material evidence has been presented to 
reopen the claim, and if so, should 
adjudicate the reopened claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a Supplemental Statement of 
the Case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



